



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Pitt, 2017 ONCA 401

DATE: 20170518

DOCKET: C62288

Hoy A.C.J.O., Feldman and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Pitt

Appellant

Richard Pitt, appearing in person

Heather Pringle, appearing as
amicus

Craig Harper, for the respondent

Heard and released orally:  May 8, 2017

On appeal from the convictions entered by Justice G.D. Krelove
    of the Ontario Court of Justice on November 9, 2015 and the sentence imposed on
    December 23, 2015.

REASONS FOR DECISION

[1]

The appellant, Richard Pitt, appeals his convictions under s. 259(4)(b)
    of the
Criminal Code
for driving while disqualified.  He also argues
    that the forfeiture order imposed by the trial judge should not have included
    his pick-up truck and that the police seized items not included in the
    forfeiture order.

[2]

Finally, he asked that s. 9 of his probation order, which prohibits him from
    having any housebreaking tools in his possession, be varied as it prevents him
    from earning his livelihood in the construction trade.

[3]

We see no basis for allowing the appellants conviction appeal.  The
    uncontested evidence before the trial judge was that the appellant was driving
    while his licence was suspended and the trial judge found it was suspended as a
    direct result of a violation of the
Criminal Code
.

[4]

As to the forfeiture order, the pick-up truck was clearly included in
    the order because it was offence-related property.  There is no basis to
    interfere with the trial judges decision to include the pick-up truck within
    the scope of his forfeiture order.  If the police seized property outside the
    scope of the forfeiture order, as is alleged, it is open to the appellant to pursue
    the remedies available to him under the
Criminal Code
.

[5]

The Crown does not oppose a variation of s. 9 of the appellants
    probation order to permit him to possess the tools required to earn his
    livelihood, provided that the prior written approval of his probation officer
    is obtained.  Accordingly, such a variation is approved.

[6]

The appeal is otherwise dismissed.

Alexandra Hoy A.C.J.O.

K. Feldman J.A.

M.L. Benotto J.A.


